Citation Nr: 0738165	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-16 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO decision which 
denied the veteran's claim of service connection for a left 
wrist disability.


FINDING OF FACT

An uncontradicted medical opinion indicates that it is as 
likely as not that the veteran's current left wrist 
disability, diagnosed as Kienböck's disease, had its onset 
during active service.  


CONCLUSION OF LAW

Kienböck's disease of the left wrist was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2006); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The Board finds that the requirements for service 
connection are met.  

The veteran's current left wrist disability has been amply 
demonstrated on the record.  An April 2003 letter from J. 
Martin, D.O. provides a recent diagnosis of the veteran's 
condition.  Dr. Martin stated that a physical examination 
revealed limited motion of the wrist as well as pain and 
moderate swelling of the dorsum.  Dr. Martin also stated that 
x-rays revealed a displaced silastic implant causing bone on 
bone contact throughout almost the entire wrist.  Dr. Martin 
further noted that these x-ray findings were consistent with 
severe arthritis and stage IV Kienböck's status post silastic 
arthroplasty.  

The veteran contends that he developed Kienböck's disease 
during active service.  Although his service medical records 
(SMR's) are negative with respect to left wrist complaints, 
treatment, or injury, he claims that he first began 
experiencing pain in his left wrist shortly before discharge 
and that he was diagnosed with Kienböck's just several months 
later by M. Fugle, D.O.  In a letter dated in August 2003, 
Dr. Fugle acknowledged seeing the veteran in March 1971.  He 
recalled referring the case to Dr. Larsen, who in turn 
performed surgery on the veteran in November 1971, replacing 
the bone in the wrist with a silicone bone.
  
The sole medical opinion of record regarding a relationship 
between the veteran's left wrist problem and service is a 
June 2003 opinion of A.G. Dass, M.D., an orthopedic 
surgeon. Dr. Dass' opinion was offered following a detailed 
physical examination of the veteran and a review of the 
veteran's x-rays.  He stated that it was "at least as likely 
as not that the ... Kienböck's disease had its origin while in 
service..."  This opinion is not contradicted by any of the 
evidence of record.  

The Board finds that the veteran did in fact incur Kienböck's 
disease in active service.  While his SMR's do not reflect 
any treatment for left wrist pain, the veteran was diagnosed 
with the disease just months after he left the service.  (The 
Board notes further that Kienböck's is defined as a slowly 
progressive disease. Dorland's Illustrated Medical 
Dictionary, 536 (30th ed. 2003).)  Thus, considering the fact 
that the Kienböck's diagnosis was made so soon after 
discharge, in conjunction with Dr. Dass' positive nexus 
opinion, the evidence is at least in equipoise concerning 
this claim.  Accordingly, the Board concludes that the 
veteran's current left wrist disability, diagnosed as 
Kienböck's disease, had its onset during active service.  
Service connection for the disability is thereby warranted.

As the claim of service connection has been granted, the 
Board finds that any error related to the VCAA on that claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for Kienböck's disease of 
the left wrist is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


